HOWELL, J.,
dissenting in part.
I dissent from that portion of the majority opinion which approves the caption in the ballot title *174prepared by the Attorney General: “SEPARATING STATE INCOME TAX FROM FEDERAL.”
This caption gives the impression that House Bill 3068 is intended to revert Oregon income tax laws to their pre-1969 status when Oregon income tax laws were separate and apart from federal income tax statutes. House Bill 3068 reaffirms the policy of making the laws identical, but “modified * * * by * * * the revenue needs of the state.” This does not “separate” state income tax laws from the federal income tax laws.
I would adopt the caption proposed by the petitioner.
Tongue, J., joins in this dissent.